Harwood, J.
concurs in part and dissents in part and votes to reverse the order appealed from, and to remit the matter to the Family Court, Nassau County, for a further hearing and new determination, with the following memorandum: I do not share Justice Miller’s conclusion that the attention of the majority is misfocused, for I agree with the majority that "extraordinary circumstances” which warrant State interference with a natural parent’s rights and obligations are to be "narrowly categorized” (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 545). However, I must dissent, for, unlike the majority, I conclude that narrowly categorized extraordinary circumstances here exist, thus triggering the obligation to inquire as to whether depriving the natural father of custody is in Lorraine’s best interests (see, Matter of Bennett v Jeffreys, supra; see also, Matter of Male Infant L., 61 NY2d 420). It is my view that the unfortunate circumstances of Lorraine’s birth, the petitioner’s admitted drug use, his initial consent that custody of his newborn infant be relinquished to the Nassau County Department of Social Services, and, most significantly, his long-term lack of interest in establishing a custodial relationship with his two other children, who are Lorraine’s siblings and concerning whom neglect proceedings were brought (cf., Family Ct Act § 1046 [a]), all combine to mandate that the Family Court take the rare step (cf., Matter of Bennett v Jeffreys, supra, at 549) of looking beyond petitioner’s status as biological parent. Since that step, if taken, is only the initial one (see, Matter of Bennett v Jeffreys, supra, at 548), and since the Family Court here effectively but erroneously framed its inquiry as whether the petitioner adequately established he was a fit parent, I join with Justice Miller in concluding that the matter should be remitted to the Family Court, Nassau County, for evaluation of Lorraine’s best interests so that a reasoned determination as to her custody can be made.